Citation Nr: 1508258	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-00 375A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1, 2006 to September 13, 2007.  The Veteran had subsequent Army National Guard service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

Pursuant to the Veteran's request, a hearing was scheduled for April 2014.  However, the Veteran did not report for her scheduled hearing nor has she provided good cause for not appearing.  Accordingly, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The Veteran had creditable active duty service for the post-9/11 GI Bill from April 1, 2006 to September 13, 2007, or 17 months and thirteen days of qualifying active duty service.

2.  The Veteran was released from active duty in September 2007 due to the "completion of required active service."

3.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), irritable bowel syndrome (IBS), lumbosacral strain, kidney stones, cervical spine injury, residuals of left thumb injury, allergies, and migraines.  

4.  The Veteran is not shown to have been discharged from the relevant period of active duty from April 1, 2006 to September 13, 2007 due to a service-connected disability.



CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) have not been met.  10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014); 38 U.S.C.A. §§ 3301, 3311, 3313, 5103, 5107 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As will be explained, the claim lacks legal merit.  Thus, as the law, and not the facts, is dispositive of the claim, the specific duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Law and Analysis 

The post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520(a) (2014). 

A veteran is also eligible for benefits under 38 U.S.C. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2014).

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 
10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2014).  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve. 
38 C.F.R. § 21.9505 (2)(iii) (2014); see also 38 U.S.C.A. § 3301 (West 2014). 

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service; a 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service; a 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service; and a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).

The Veteran's DD Form 214 shows that she had qualifying active duty service for the post-9/11 GI Bill from April 1, 2006 to September 13, 2007, or 17 months and thirteen days of qualifying active duty service, and was released from active duty in September 2007 due to the "completion of required active service."  

The Veteran has not asserted nor has the evidence shown that the she had creditable active duty service to warrant a rating in excess of 60 percent rate for benefits under 38 C.F.R. § 21.9640 (2014).  Rather, the Veteran and her representative contend that the Veteran is entitled to a 100 percent benefits rate for education assistance because she served for at least 30 continuous days of active duty and was thereafter discharged due to service-connected disabilities.  

The Veteran asserts that after her release from active duty she continued to serve as a reservist with the Army National Guard until January 2012, when she was separated due to physical disability incurred during her period of active duty.  The Veteran contends that because she served at least 30 continuous days and was discharged due to a service-connected disability, she should be awarded benefits at the 100 percent rate, under 38 C.F.R. § 21.9640 (2014), rather than at the 60 percent rate.

In support of her claim, the Veteran submitted a December 2011 memorandum from the Department of the Army indicating that she would be permanently retired due to a disability received in the line of duty as a direct result of armed conflict or caused by instrumentality of war and incurred in the line of duty during a period of war.  She also submitted a VA healthcare letter noting that the Veteran had a combined rating of 90 percent.  A review of the electronic portion of the Veteran's record reveals that the Veteran is service-connected for PTSD, IBS, lumbosacral strain, kidney stones, cervical spine injury, residuals of left thumb injury, allergies, and migraines.  

While the evidence demonstrates that the Veteran was discharged from Reserve service with Army National Guard due to a service-connected disability, under the post-9/11 GI Bill, qualifying active duty is limited to "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304."  Therefore, the Board finds that the Veteran's only active duty service that qualifies for post-9/11 GI Bill benefits was her period of service from April 2006 to September 2007.  In this case, the Veteran's DD Form 214 indicates that she was activated under the provisions of 10 U.S.C.A. § 12302 (West 2014), and that she was released from that active duty mobilization in September 2007 due to the "completion of required active service."  While the record shows that the Veteran was later released from Reserve service due to service-connected disabilities, the January 2012 release from the Army National Guard due to physical disability does not qualify the Veteran for benefits under 38 U.S.C.A. Chapter 33 (West 2014).

Therefore, the Board finds that the Veteran's only active duty service that is creditable for post-9/11 GI Bill benefits was her period of service from April 2006 to September 2007.  The Veteran was released from that period of service due to "completion of required active service" not due to a service-connected disability.  The Veteran's subsequent January 2012 medical retirement from the Army National Guard due to physical disabilities incurred in the line of duty is not qualifying for Post 9/11 GI Bill education benefits purposes.  Additionally, the Board finds that the Veteran had less than eighteen months active duty service after September 10, 2001.  

Therefore, an award of Post 9/11 GI Bill educational assistance in excess of the 60 percent rate is not warranted.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).






ORDER

Entitlement to an educational assistance benefits rate in excess of 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


